In re Gilbert Banks, applying for writ of review to the First Circuit Court of Appeal, No. 83-KA-0952; 17th Judicial District Court, Parish of Lafourche, No. 134773.
Granted in part. Although the Court of Appeal correctly ruled that defendant did not have the right of appeal under the circumstances, the Court should have treated defendant’s timely appeal as an application for a writ of review and allowed defendant an appropriate period of time to file a brief in support of the application. Accordingly, the case is remanded to the Court of Appeal with instructions to review the conviction under La.C.Cr.P. art. 912.-1(C). Otherwise, the application is denied.